Title: From George Washington to Brigadier General Robert Howe, 17 March 1777
From: Washington, George
To: Howe, Robert



Sir
Morristown in Jersey March 17th 1777.

Not long since I was honoured with a visit from Colonel Walton, One of the Delegates of Georgia to the Continental Congress who suggested the propriety of an Expedition against St Augustine, requesting at the same time my Opinion to be communicated to you. If the measure can be attempted with a probability of Success, it is much to be desired; but circumstanced as I am in point of situation & distance, & for want of a proper knowledge of many things, I can not determine upon it with precision.
I therefore wish you to inform yourself of the strength of the Garrison—the fortification & number of Cannon—the Route & approaches to the place, & to consult with the Govr of Georgia & the president of South Carolina, as to the expediency and practicability of the Enterprize. If it shall be considered from the forces which they can furnish—the mode for subsisting the Troops & from the Season of the Year & every other circumstance, that it can be attempted with a prospect of Success, it ought to be immediately undertaken. It is an Object of considerable importance, & if it could be effected, would produce the most valuable & salutary consequences.

I have written to the States of Carolina & Georgia upon the Subject and flatter myself if the Scheme shall appear adviseable and to promise Success that they will give you every aid necessary to the execution of it. I shall expect to have your Sentiments upon the matter, & have only to add, if it is attempted that the Issue of the Enterprize will greatly depend upon the Secrecy & dispatch with which it is conducted. I am Sir with great respect

G.W.

